Citation Nr: 0520249	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  99-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for left 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In June 1998 the RO granted service 
connection for a left knee disability, evaluated as 10 
percent disabling.  In August 1998 the RO also granted the 
appellant entitlement to a temporary total evaluation because 
of treatment for a service connected condition for the period 
from June 4, 1998 until September 1, 1998.  The veteran 
appealed the initial 10 percent evaluation, seeking a higher 
rating.  The Board remanded this case for further development 
by the RO in June 2000 and March 2003.  

After the requested development was completed the RO denied 
the veteran's claim for an evaluation in excess of 10 percent 
for his left knee disability.  The Board will proceed without 
further delay.


FINDING OF FACT

The veteran's left knee disability is primarily manifested by 
complaints of pain, not more than slight impairment due to 
recurrent subluxation or instability and arthritic 
involvement with full extension and loss of flexion by no 
more than 35 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for left patellofemoral pain syndrome with recurrent 
instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2004).

2.  The criteria for a separate, 10 percent rating, and no 
more, for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 
5261, 5262 (2004); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 9-04, 69 Fed. Reg.59990 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The history of the veteran's knee injuries, see 38 C.F.R. § 
4.1, includes service medical records showing that the 
veteran was treated for patella femoral pain syndrome.  The 
veteran's post-service history indicates that the veteran 
ruptured his left patellar tendon playing basketball in April 
1997.  The veteran's knee problems have continued since that 
time and he has been treated frequently for them.

The veteran's left knee disability is evaluated under 
38 C.F.R. § 4.71a Diagnostic Code  (DC) 5257 (2004) and is 
currently evaluated as 10 percent disabling.  A 10 percent 
evaluation is warranted for impairment of the knee, other, 
recurrent subluxation or lateral instability: slight.  A 20 
percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability.   See 38 C.F.R. § 4.71a 
DC 5257.

The relevant medical evidence from the applicable timeframe 
includes a letter from Dr. Blick dated in March 1998 which 
indicates that the veteran had been a patient of his 
beginning in April 1997, when the veteran had a history of an 
injury to the left knee while playing basketball, which 
resulted in a left patellar tendon rupture.  The letter 
further stated that the veteran gave a history of recurrent 
tendonitis of the left patellar tendon which began while he 
was in the service.  Dr. Blick believed that the previous 
patellar tendonitis may have contributed to his ultimately 
rupturing the tendon in April 1997.  The letter does not 
provide a record of an examination or an assessment of the 
veteran's left knee disability.

The relevant medical evidence also includes a VA Radiology 
report from April 1998; reports from Dr. Billings from May 
and August 1998; a report from Dr. Gundry dated in May 1998; 
a VA Joints examination report dated in May 1998; a VA 
Radiology report dated in August 2000; a VA Joints 
examination report dated in September 2000; a VA Radiology 
report from October 2002; VA Joints examinations dated in 
October 2002 and November 2004; and a report from Dr. 
Billings from May 2003.

A VA examiner found, in an April 1998 VA Radiology report, 
that views of both the veteran's knees showed narrowing of 
the patellofemoral articulations of both knee joints.  There 
was no other significant bone abnormality noted.

The relevant May 1998 report from Dr. Billings showed that, 
upon physical examination the veteran had a thickened type 
scar on the midline of the left knee.  He had excellent range 
of motion in his left knee, coming to full extension 
comfortably and flexing to approximately 125 degrees without 
difficulty.  He had a small area of either scar or a small 
superficial abscess over the superolateral portion of the 
incision, but no gross drainage.  There was no effusion or 
increase in temperature.  X-rays revealed appropriate 
position of the patella on the lateral with no evidence of 
patella alta or patella baja.  There was evidence of 
osteomyelitis of the patella.

Dr. Gundry took an MRI of the veteran's left knee and 
reported on it in May 1998.  Dr. Gundry concluded that there 
were chronic post-operative changes involving the patellar 
tendon with marked thickening and scarring identified.  Much 
of the report concerns a small fluid collection in the knee.  
There was no evidence of septic arthritis and no definite 
osteomyelitis was identified.  Dr. Gundry noted that 
assessment of the patella was somewhat compromised owing to 
areas of micro-metallic artifact related to prior patellar 
tendon surgery.

The VA Joints examination from May 1998 showed a very wide 
but healed surgical incision on the left knee, with a small 
area apparently filled with fluid beneath the skin and no 
frank drainage. There was mild effusion on the left knee.  
The veteran had 5/5 quadriceps strength and knee extension 
with negative Lachman and McMurray.  The knee was stable to 
varus and valgus stress and the veteran had a negative 
apprehension sign.  There was tenderness on palpation over 
the anterior pole of the patella bilaterally worse on the 
left than the right.  X-rays showed some patellofemoral joint 
narrowing bilaterally with some chronic changes on the 
inferior pole of the left patella.  The diagnostic impression 
was bilateral patellofemoral pain complicated by patellar 
tendonitis and patellar tendon rupture left knee.  The 
examiner noted that the veteran had a long history of 
patellofemoral pain, with diagnoses of jumpers knee or 
insertional patellar tendonitis.  He stated that the veteran 
should avoid repetitive loading including running, jumping or 
stair climbing, as this would tend to aggravate his present 
symptoms.

In what seems to be an out-of-order page from an examination 
report by Dr. Billings dated in August 1998, Dr. Billings 
noted that the veteran could do all activities as tolerated 
and that he could continue with the wellness program.  "As 
far as the VA is concerned, he does have a femoral tochlear 
osteophyte and some narrowing of the patellofemoral joint."  
Dr. Billings believed there was some mild chronic disability 
secondary to that, and he would rate it at approximately 1 or 
2 percent for the body as a whole.

A VA Radiology report dated in August 2000 reflected that the 
bone density and architecture were normal.  There was no 
evidence of osteoblastic or osteolytic process.  The joint 
spaces were preserved without evidence of arthritic change.  
There was no soft tissue swelling or calcification.

The VA Joints examination report dated in September 2000 
showed that the veteran had full range of motion in both 
knees from 0 to 135 degrees.  He had a significant scar over 
the left patella tendon region.  This appeared well healed.  
Motor strength was 5/5 on extension and flexion, but with 
pain.  Varus and valgus stressing in both knees was 
essentially normal.  Good endpoints were noted.  Anterior and 
posterior drawer testing and Lachman testing were essentially 
negative, with good endpoints.  McMurray test was negative.  
There was no "J" sign noted.  The veteran had a significant 
amount of crepitus about the left knee which was audible and 
palpable.  The X-rays from August 2000 were examined and 
found to be essentially normal.  There was no evidence of 
degenerative joint disease or arthritis.  The examiner gave 
an impression of bilateral patellofemoral pain, complicated 
by patellar tendonitis and patella tendon rupture.  The 
examiner also felt that the veteran should continue to avoid 
repetitive loading, stair climbing and so forth as they may 
continue to aggravate his symptoms.  Bicycling and low demand 
range of motion exercises would be ideal.

A VA Radiology report from October 2002 showed that frontal 
and lateral views of the knees were obtained and compared to 
an examination of the knees dated in August 2000.  No acute 
fracture or dislocation was seen and there was mild narrowing 
of the joint space bilaterally.  The examiner gave an 
impression of mild degenerative change essentially unchanged 
from the previous study.

The October 2002 VA Joints examination showed that there was 
a scar on the veteran's left knee, which was well healed and 
without evidence of redness or deep infection.  Thee was no 
significant pain with ballottement and subluxation over the 
patella.  There was noted crepitus under the patellofemoral 
joint with passive and active range of motion, which was 
extension to 0 degrees and flexion to 110 degrees in the left 
knee.  There was no varus or valgus instability.  The veteran 
had negative anterior and posterior drawer testing and 
Lachman's testing.  McMurray testing was also negative.  
There was no effusion of the left knee and the examiner found 
that the veteran was neurovascularly intact below the level 
of the left knee.  Upon X-ray examination it was noted that 
the veteran retained joint spaces in the medial lateral 
compartments of both knees.  He had irregular surfaces on the 
posterior aspect of the patellofemoral joint signifying 
degenerative changes with joint space narrowing seen 
bilaterally.  The joints appeared well aligned.

Dr. Billings' May 2003 report showed an impression of "rule 
out chondromalacia."  It showed that X-rays were 
unremarkable.  Upon physical examination the veteran had a 
small effusion, as well as some fairly significant 
retropatellar crepitus and popping, which was probably scar 
tissue in the retropatellar fat pad.  He had minimal joint 
line tenderness and no laxity.  The range of motion was full 
extension and flexion to approximately 105 degrees.  There 
was no McMurray.

Finally, the November 2004 VA Joints examination showed that 
the veteran had a well-healed scar on the anterior aspect of 
the left knee that was not tender or adherent to the 
underlying fascia.  Range of motion of the left knee was 
found to be full extension and approximately 130 degrees of 
flexion.  The left knee was also stable to varus and valgus 
stress in both full extension and at 30 degrees of flexion.  
Lachman's test and anterior/posterior drawer test were both 
negative.  McMurray's test was "@@@."  There was no medial 
or lateral joint line tenderness.  The examiner noted some 
mild crepitus with range of motion of the left knee and also 
found that the veteran had 4+/5 strength in the left 
quadriceps.  The report also contained notations indicating 
that the examiner had reviewed two X-rays of the veteran's 
knee.  The examiner studied the most recent X-ray first.  The 
X-ray from November 22, 2004, as reported by the examiner, 
demonstrated pronounced medial joint line narrowing and some 
lateral joint line tenderness with more pronounced 
patellofemoral changes compared to his right knee.  The 
examiner went on to note that an October 4, 2002, X-ray 
demonstrated "similar changes with slight worsening of the 
arthritis in the left knee."

In considering the above reported evidence together with the 
regulatory criteria for a rating in excess of the 10 percent 
currently in effect under DC 5257, it is readily apparent 
that the veteran does not have the moderate instability or 
subluxation of the left knee that would warrant a rating in 
excess of 10 percent.  The examinations have been consistent 
in showing no significant ligamentous laxity or other finding 
that would suggest more than slight knee impairment as a 
result of instability or subluxation.  It also does not show 
the symptomatology necessary for ratings under Diagnostic 
Codes 5256, 5258, 5259, 5262 and 5263, and those Diagnostic 
Codes therefore do not apply.  

It is noted, however, that the medical evidence does tend to 
show that the veteran had degenerative changes in the left 
knee over the period of time in question.  X-ray examinations 
as early as the first VA examination in 1998 showed joint 
space narrowing and arthritis of the left knee was reported 
on subsequent occasions.

Diagnostic Code 5010-5003, provides that arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. §§ 4.95,  4.71a, DC 5003 (2004).

DC 5260 provides that flexion of the knee limited to 60 
degrees will be rated as noncompensable; flexion, limited to 
45 degrees will be rated at 10 percent; and flexion limited 
to 30 degrees will be rated at 2o percent.  DC 5261 provides 
that extension of the knee limited to degrees will be rated 
as noncompensable; extension limited to 10 degrees will be 
rated at 10 percent; and extension limited to 15 degrees will 
be rated at 20 percent.

The medical evidence consistently reports full extension, and 
the most conservative measure of flexion, found in the May 
2003 report from Dr. Billings, was 105 degrees.  This does 
not satisfy the criteria for even a compensable rating for 
limitation of motion under either DC 5260 (flexion limited to 
60 degrees) or 5261 (extension limited to 5 degrees).  See 
38 C.F.R. § 4.71a (2004), DCs 5260 and 5261.  Nor do the 
above ranges of motion warrant separate ratings under DCs 
5260 and 5261.  See VAOPGCPREC 9-04.

The text of DC 5003, however, states that when arthritis is 
established by X-ray findings and limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  See DC 5003.  
Therefore, as the veteran's left knee arthritis has been 
established by X-ray and there is objective evidence of 
limitation of motion, a separate 10 percent evaluation for 
left knee arthritis is warranted under DC 5003.

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9-98.  In 
this case, the VA examination reports regarding the left leg 
shows that the left knee had flexion of between 105 and 135 
degrees, with the most recent being 130 degrees.  The most 
recent VA Joints examination showed that the examiner felt 
most of the veteran's limitations were caused by pain 
secondary to swelling that developed after aggressive high-
impact activity such as running.  If the veteran avoids high 
impact activity such as running or jumping he is able to walk 
at distances and perform other low-impact activities such as 
bicycling without difficulty.  See VA Joints examination 
report from November 2004.  The reports do not contain 
evidence of such symptoms as neurological impairment, 
incoordination, significant loss of strength or any other 
findings that would support a higher rating on the basis of 
functional loss due to pain.  In summary, the medical 
evidence includes a finding of "minimal" arthritis.  There 
is little or no medical evidence showing that the veteran has 
such symptoms as muscle atrophy, neurological impairment or 
incoordination in the left leg.  Based on the foregoing, the 
Board finds that, when the ranges of motion in the left knee 
are considered together with the evidence of functional loss 
due to left knee pathology, the evidence does not support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 10 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

The United States Court of Appeals for Veteran's Claims 
(Court) discussed "staging" of ratings in Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court found that in cases 
where an initially assigned disability evaluation was 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  In this case, however, it appears that the arthritis and 
limited motion have been present during the entire appeal 
period; thus, no attempt has been made to assign "staged" 
ratings.  

C.  Conclusion

To the extent the Board has denied the veteran's claims the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claims the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2003 and March 2005.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
March 2005 letter contained a specific request that the 
veteran provide additional evidence in support of his claim.  
He was also asked to send the VA any evidence that pertains 
to his claim.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of a August 2004 
supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded medical VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A rating in excess of 10 percent for left patellofemoral pain 
syndrome based on recurrent instability or subluxation is 
denied.

A separate rating of 10 percent for left knee arthritis is 
granted, subject to provisions governing the payment of 
monetary benefits.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


